Examiner Notes
Herein the corrected notice of allowability is only to correct section box 4 on the PTO-37 Notice of Allowability of 2/4/22 as examiner inadvertently left out the acknowledgement of the claim of foreign priority and the receipt of the certified copy.  The rest of the content of 2/4/22 remains applicable and unchanged.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                         
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732